Title: To Thomas Jefferson from Hore Browse Trist, 2 June 1804
From: Trist, Hore Browse
To: Jefferson, Thomas


          
            Sir,
            New Orleans 2 June 1804—
          
          I with great pleasure add my opinion to those already transmitted in relation to the very respectable rank which Doctor Oliver H Spencer holds in this City. With acknowledged skill, an extensive & encreasing practice in his profession for three years has doubtless given him a general knowledge of the diseases incidental to this Climate, & his Moral Character has secured to him the confidence & esteem of the community with which he is acquainted—Should it be thought proper to confer on him the vacancy occasioned by the resignation of Dr Carmichael, I entertain a belief that he will execute the Trust with honor to himself & satisfaction to the Troops, & that he will add support to the Republican cause among our new brethren—
          With perfect respect I am your mo: Obedt. Servt
          
            Hore Browse Trist 
          
        